Citation Nr: 0821276	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a right rotator 
cuff disability, rated as 20 percent disabling during the 
period prior to April 9, 2004, and for the period beginning 
July 1, 2004.

2.  Entitlement to an increased rating for a low back 
disability, rated as 20 percent disabling during the period 
prior to June 15, 2004, and as 40 percent disabling for the 
period beginning February 1, 2005.  

3.  Entitlement to an increased rating for anal fistula, 
currently rated as 10 percent disabling.  


REPRESENTATION

The veteran represented by:  The American Legion




WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1985 to June 1990.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In an 
October 2004 decision, the RO granted a total temporary 
evaluation for the right shoulder and low back disabilities 
for a period of convalescence.  38 C.F.R. § 4.30 (2007).  In 
a February 2006 decision, the RO extended the temporary total 
evaluation for the low back disability to January 31, 2005 
and assigned a 40 percent rating effective February 1, 2005.  
He has continued the appeal.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993) (a veteran is presumed to be seeking the 
greatest possible benefit unless he specifically indicates 
otherwise).

In January 2008, the Board remanded the claims so that a 
hearing could be scheduled at the RO.  In March 2008, the 
veteran testified at a hearing before the undersigned.  A 
transcript of the proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

At the March 2008 hearing, the veteran said that he has had 
treatment at the VA Medical Center (VAMC) in Atlanta, 
Georgia, since November 2006.  The claims file, however, only 
contains VA treatment records through November 2006.  
Although the record was left open after the hearing and the 
veteran waived RO review, no action was taken to secure these 
VA records for incorporation into the claims file.  
Therefore, a remand is necessary to obtain these more recent 
records of treatment.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 612 (1992) 
(VA is deemed to have constructive notice of the existence of 
any evidence, including treatment records, in the custody of 
a VA facility).  

In March 2004, the Social Security Administration (SSA) 
indicated that the veteran was not entitled to disability 
benefits and did not have a medical file on record.  At the 
March 2008 hearing, the veteran said that he had recently 
applied for SSA disability benefits and believed he was 
supposed to receive a decision the following month.  An 
attempt should be made to obtain a copy of any decision made 
by SSA in this regard, and any medical records associated 
with that application.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(2); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peak, 22 Vet App. 37 (2008), 
held that section 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The veteran was provided with a VCAA notice letter in May 
2003 that notified him of the evidence he was responsible for 
submitting and the evidence VA would make reasonable efforts 
to obtain on his behalf.  The letter did not notify him of 
the evidence needed to substantiate his claims for increased 
ratings and did not comply with the notice requirements 
outlined in Vasquez.   On remand, the RO should ensure that 
content-complying VCAA notice has been provided for these 
issues. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  The notice should advise the 
veteran that to substantiate his claims 
for increased ratings for his right 
shoulder, low back and anal fistula 
disabilities, he must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
the severity of the disability and the 
effect that worsening has on his 
employment and daily life.  

Advise the veteran that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

In addition, provide examples of the types 
of medical and lay evidence that the 
veteran may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

With regard to the veteran's right 
shoulder disability, inform him that to 
warrant a higher 30 percent rating under 
Diagnostic Code (DC) 5201, the evidence 
must show limitation of motion of the arm 
midway between the side and shoulder 
level.  38 C.F.R. § 4.71a (2007).

With regard to the veteran's low back 
disability, inform him that to warrant a 
40 percent rating under DC 5237, the 
evidence must show forward flexion of the 
thoracolumbar spine to 30 degrees or less 
or favorable ankylosis of the entire 
thoracolumbar spine.  To warrant a 50 
percent rating, the evidence must show 
unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.

With regard to the veteran's anal fistula, 
inform him that to warrant a higher 30 
percent rating under DC 7332, the evidence 
must show occasional involuntary bowel 
movements necessitating the wearing of a 
pad.  38 C.F.R. § 4.114 (2007).

2.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to make 
the decision, should such decision have 
been entered.  

3.  Obtain all relevant records of VA 
treatment or evaluation since November 
2006.  

4.  Thereafter, the veteran's claims for 
increase should again be considered.  If 
any claims on appeal are not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



